McCLELLAN, C. J. —
It is, of course, possible for a felonious homicide to be shown and the guilty agent identified before a grand jury by evidence which does not disclose whether or not a weapon was used, nor the means employed in the perpetration of the act. Of course, too, in such a cáse, the grand jury could only charge the homicide and set- forth in the indictment that *73it was accomplished by means unknown to them. Such indictment would sufficiently charge the offense. Such is the indictment here in that one of its alternatives which alone is attacked by the demurrer. The demurrer was properly overruled, liad the evidence on the trial shown that the grand jury knew the means employed by the defendant in the homicide, a different question might arise. — Terry v. State, 118 Ala. 79, 87.
Ifc appeared on her voir (Uro examination that the child, Beatrice Batman, had sufficient intelligence and sufficient conception of the sanctity of an oath to testify.
The court’s action in adjourning the trial over a part of the afternoon and the night to give the prosecution an opportunity to procure the attendance of a witness to rebut certain testimony of the defendant himself, the occasion of such rebutting testimony being disclosed only and for the first time by the defendant’s testimony, and also its action in refusing to delay the case after this witness had appeared and been examined in order that the defendant should have opportunity to procure the attendance of witnesses to impeach him, involved no abuse of discretion, and will not be revised.
What the solicitor stated to the jury as a fact in evidence as to the motive or reason of the defendant for killing his wife, was precisely the fact as testified to by the defendant himself. Surely such a statement by counsel is well within the bounds of proper discussion of the evidence.
It Avas competent for the prosecution to ask the defendant on cross-examination as to his motives or reasons for striking his wife. — Williams v. State, 123 Ala. 29; Hurst v. State, 133 Ala. 96.
The charges given for the State are not set out in the bill of exceptions; and we, therefore, cannot review the giving of.them.
There Avas evidence before the jury upon which it was open to them to find that the defendant struck Avitk the formed design to take the life of his wife. Charge 3 requested by tbe defendant Avas, therefore, properly refused.
Charge 4 refused to defendant is argumentative.
Affirmed.